Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10971495. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially a broader version of claims 1-20 of US 10971495 with minor grammatical differences. The structural cooperative relationship among the MOS, their respective nodes, connections, and drains as recited in the instant claims are also specified in claims 1-20 of US 10971495 but in greater detail.

Claim Rejections - 35 USC §103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:

     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 USC 103(a) as being unpatentable over Lee US 2016/0365753 (henceforth Lee I) in view of Lee et al. US 2004/0089909 (henceforth Lee II).
    As to claim 1, Lee I teaches (esp, c.f. fig. 1) a capacitor cell 100 (see detail in fig.2),
comprising:
     a first PMOS transistor T13 electrically coupled (electrically) between a power supply TVDD and a first node (the node between TI4 and T15) having a gate electrically coupled to a second node (comprised of one or more of N14 and N15);
      a first NMOS transistor T14 (electrically) coupled between a ground (one or more of the three GNDs) and the second node (comprised of one or more of N14 and N15) having a gate  (electrically) coupled to the first node (the node between TI4 and T15);
a second PMOS transistor T15 coupled between the first (node between T14 and T15) and second node (N14/N15) having a gate connected to (see fig.2) second node (comprised of one or more of N14 and N15), 
a second NMOS transistor T16, having a drain (electrically) coupled to the first node (the node between TI4 and T15) a gate (electrically) coupled to (see fig.2) the first node (the node between TI4 and T15) and a source connected (electrically coupled) to the ground (one or more of the three GNDs) or the second node (comprised of one or more of N14 and N15).
Lee I further teaches wherein the a first N+ doped region in an N-well coupled to power supply (fig.1:any of the six “GND”, N.B., “coupled” as recited can generically refer to electrically coupled as opposed to a direct connection), p+doped region in p-well coupled to ground (fig.1: any of the six “GND”. N.B., “coupled” as recited can generically refer to electrically coupled as opposed to a direct connection).
Lee I doesn’t expressly teach a first isolation region between second pmos and first n doped region, second isolation region between second nmos and first p+ doped region, and third isolation between p-well and n-well.
However, Lee II teaches (see fig.3) a first isolation region between second pmos and first n doped region (resistor between the mos and n-region), second isolation region between second nmos and first p+ doped region (resistor between the mos and p-region), and third isolation between p-well and n-well (resistor between p- and n- wells).
It would be obvious to modify Lee I by forming isolation regions in between the mos, p-, and n- regions as recited for the benefit of modulating the parasitic behavior of the device (see [0038-0039] of Lee II and for the benefit of forming an efficient edge cell using conventional CMOS process. 
Lee I further fails to teach wherein sources of the first/second pmos share a second p doped region in the n-well region and the 1st pmos is between the 2nd pmos and the 1st/2nd nmos. 
However, Lee II teaches (esp. c.f. fig.3) wherein sources of the first/second PMOS T5/T7 share a second P+ doped region 70 over the N-well region 60 and the 1st PMOS T5 is disposed between the 2nd PMOS T7 and the first/second NMOS T6/T8.
It would be obvious for a skilled artisan to modify the device taught by Lee I by forming drains of the first/second PMOS to share a P+ doped region over the N-well region  d the second PMOS to be disposed between the first PMOS and the first/second NMOS as taught by Lee II (esp. c.f. fig.3) for the benefit of modulating parasitic behavior and decreasing snapback voltage (abstract Lee II). 
Please N.B., the respective ones of the gates of the transistors are electrically coupled to the second node and first node for the respective pmos and nmos devices. No particular limitations regarding turned on/turned off are currently recited. Further, no particular limitations regarding concurrent turning on at the same time are currently recited. Further, please N.B., Applicant currently claims that the gates of the transistors in the capacitor cell are “electrically coupled” to the respective nodes. No specific configuration is claimed defining the nature of said “electrically coupled.” That is, the coupling structure remains open-ended and vague, lacking a concrete structural cooperative relationship beyond a generic connection/combination/joining mechanism. Therefore, as explained in the office action, the respective gates are in fact “electrically coupled” to the respective nodes as currently claimed. Please N.B., the respective ones of the gates of the transistors are electrically coupled to the second node and first node for the respective pmos and nmos devices. No particular limitations regarding turned on/turned off are currently recited. Further, no particular limitations regarding concurrent turning on at the same time are currently recited. Applicant may amend around the cited prior art by citing any of the respective arguments made regarding turned on/turned off or concurrent turning on, etc. Still further, please N.B., while Lee does not expressly use the nomenclature of "capacitor cell," please N.B. the structure disclosed in Lee is nonetheless a “capacitor cell” as it comprises the requisite components of a capacitor cell structure.
As to claim 2, the cited prior art teaches the capacitor cell as claimed in claim 1, wherein (Lee II fig.3 shows the mos are in the same row insofar as the plane of the page is a row) the 1st/2nd pmos on n-well and 1st/2nd nmos on p-well are arranged in same row and 1st nmos is disposed between 1st pmos and 2nd nmos (see Lee II fig.3 likewise the mos are arranged in the plane of the page with the nmos between the pmos and nmos).

As to claim 3, the cited art teaches the cell in claim 1 wherein the sources of the 1st/2nd nmos share a 2nd n+doped region in the p-well region (see fig.3 of Lee II, the mos share an n+ region in the p-well see the central section and peripheral section with P-wells that are adjacent to n+ regions).         As to claim 4, the cited prior art teaches the capacitor cell as claimed in claim 1, wherein the 2nd nmos is formed by 3rd nmos and 4th nmos coupled in parallel wherein sources of the 1st and 3rd nmos share second N+ doped region in the p-well and drains of the 3rd/4th nmos share 3rd n+doped region in p-well (Lee II fig.3 teaches a third N+ doped region in the P-type well region 80 and coupled to the second P+ doped region 62; and a fourth active region (T7 or T8) between the second and third N+ doped regions 84/80 in the P-type well region 58 and coupled to the second P+ doped region 62, and a second low resistance path is formed from the P-type well region 58 to the power line (via 76 or any one of the Vdds through the third N+ doped region 80, the second P+ doped region 62, the first active region (T6 or T5), and the first P+ doped region 76 in sequence and a fourth N+ doped region 82 in the N-type well region 60 and coupled to the power line (any one of the Vdds; and a fourth P+ doped region 76 (shared) in the P-type well region 58 and coupled to the ground (any one of the supply lines labeled 22 in fig.1 but unlabeled in fig.3). 

As to claim 5, cited prior art teaches claim 1, wherein 2nd pmos is formed by 3rd pmos and 4th pmos coupled in parallel, wherein sources of 1st and 3rd pmos share 2nd p region in n-well and drains of 3rd/4th pmos share 3rd p-region in n-well (Lee II fig.3 teaches a third N+ doped region in the P-type well region 80 and coupled to the second P+ doped region 62; and a fourth active region (T7 or T8) between the second and third N+ doped regions 84/80 in the P-type well region 58 and coupled to the second P+ doped region 62, and a second low resistance path is formed from the P-type well region 58 to the power line (via 76 or any one of the Vdds through the third N+ doped region 80, the second P+ doped region 62, the first active region (T6 or T5), and the first P+ doped region 76 in sequence and a fourth N+ doped region 82 in the N-type well region 60 and coupled to the power line (any one of the Vdds; and a fourth P+ doped region 76 (shared) in the P-type well region 58 and coupled to the ground (any one of the supply lines labeled 22 in fig.1 but unlabeled in fig.3).
As to claim 6 Lee I teaches (esp, c.f. fig. 1) a capacitor cell 100 (see detail in fig.2),
comprising: 
     a first PMOS transistor T13 electrically coupled (electrically) between a power supply TVDD and a first node (the node between TI4 and T15) having a gate electrically coupled to a second node (comprised of one or more of N14 and N15);
      a first NMOS transistor T14 (electrically) coupled between a ground (one or more of the three GNDs) and the second node (comprised of one or more of N14 and N15) having a gate  (electrically) coupled to the first node (the node between TI4 and T15);
a second PMOS transistor T15 coupled between the first (node between T14 and T15) and second node (N14/N15) having a gate connected to (see fig.2) second node (comprised of one or more of N14 and N15), 
a second NMOS transistor T16, having a drain (electrically) coupled to the first node (the node between TI4 and T15) a gate (electrically) coupled to (see fig.2) the first node (the node between TI4 and T15) and a source connected (electrically coupled) to the ground (one or more of the three GNDs) or the second node (comprised of one or more of N14 and N15).
Lee I doesn’t expressly teaches wherein the a first and second pmos transistors on n-well region and 1st/2nd nmos transistors on p-well region are arranged in the same row or that the 2nd nmos is formed by 3rd nmos and 4th nmos coupled in parallel with sources of 1st/3rd nmos share first n region in p well and drains of 3rd/4th nmos share 2nd n region in p-well.
However, Lee II teaches wherein the a first and second pmos transistors on n-well region and 1st/2nd nmos transistors on p-well region are arranged in the same row (see fig.3, the mos are all co-located within the plane of the page, i.e. the same row) and the 2nd nmos is formed by 3rd nmos and 4th nmos coupled in parallel with sources of 1st/3rd nmos share first n region in p well and drains of 3rd/4th nmos share 2nd n region in p-well (Lee II fig.3 teaches a third N+ doped region in the P-type well region 80 and coupled to the second P+ doped region 62; and a fourth active region (T7 or T8) between the second and third N+ doped regions 84/80 in the P-type well region 58 and coupled to the second P+ doped region 62, and a second low resistance path is formed from the P-type well region 58 to the power line (via 76 or any one of the Vdds through the third N+ doped region 80, the second P+ doped region 62, the first active region (T6 or T5), and the first P+ doped region 76 in sequence and a fourth N+ doped region 82 in the N-type well region 60 and coupled to the power line (any one of the Vdds; and a fourth P+ doped region 76 (shared) in the P-type well region 58 and coupled to the ground (any one of the supply lines labeled 22 in fig.1 but unlabeled in fig.3).
It would be obvious to modify Lee I by forming isolation regions in between the mos, p-, and n- regions as recited for the benefit of modulating the parasitic behavior of the device (see [0038-0039] of Lee II and for the benefit of forming an efficient edge cell using conventional CMOS process and for the benefit of modulating parasitic behavior and decreasing snapback voltage (abstract Lee II).
As to claim 7, the cited art teaches claim 6 wherein the 1st pmos is disposed between the 2nd pmos and 1st nmos and 1st nmos is disposed between the 1st pmos and 2nd nmos (see fig.3 of Lee II, the respective mos are disposed between the respective other ones of the MOS devices).
As to claim 8, the cited art teaches claim 6, wherein 1st nmos is disposed between 1st pmos and 3rd nmos and 3rd nmos is disposed between the 1st nmos and 4th nmos (see fig.3 of Lee II, the 1st and 3rd mos are disposed between the respective other ones of the remaining MOS devices, and vice versa). 
As to claim 9, cited art teaches claim 6, wherein 1st pmos and 1st nmos are separated by isolation region between p-well and n-well (see fig.2 of Lee III, the MOS are isolated by the resistors between the respective well regions). 
As to claim 10, the cited art teaches claim 6, wherein 2nd pmos is formed by 3rd pmos and 4th pmos coupled in parallel, and 4th pmos is disposed between 1st pmos and 3rd pmos (Lee II fig.3 teaches a third N+ doped region in the P-type well region 80 and coupled to the second P+ doped region 62; and a fourth active region (T7 or T8) between the second and third N+ doped regions 84/80 in the P-type well region 58 and coupled to the second P+ doped region 62, and a second low resistance path is formed from the P-type well region 58 to the power line (via 76 or any one of the Vdds through the third N+ doped region 80, the second P+ doped region 62, the first active region (T6 or T5), and the first P+ doped region 76 in sequence and a fourth N+ doped region 82 in the N-type well region 60 and coupled to the power line (any one of the Vdds; and a fourth P+ doped region 76 (shared) in the P-type well region 58 and coupled to the ground (any one of the supply lines labeled 22 in fig.1 but unlabeled in fig.3).
	As to claim 11, the cited art teaches claim 10, wherein drains of 3rd/4th pmos share 1st p region in n-well and sources of 1st/4th pmos share 2nd p-region in n-well (Lee II fig.3 teaches a third N+ doped region in the P-type well region 80 and coupled to the second P+ doped region 62; and a fourth active region (T7 or T8) between the second and third N+ doped regions 84/80 in the P-type well region 58 and coupled to the second P+ doped region 62, and a second low resistance path is formed from the P-type well region 58 to the power line (via 76 or any one of the Vdds through the third N+ doped region 80, the second P+ doped region 62, the first active region (T6 or T5), and the first P+ doped region 76 in sequence and a fourth N+ doped region 82 in the N-type well region 60 and coupled to the power line (any one of the Vdds; and a fourth P+ doped region 76 (shared) in the P-type well region 58 and coupled to the ground (any one of the supply lines labeled 22 in fig.1 but unlabeled in fig.3).
 	As to claim 12, cited art teaches claim 6, further comprising: 3rd n-region in n-well and coupled to power supply (Lee II via 76 or any one of the Vdds through the third N+ doped region 80), 3rd p-region in p-well coupled to ground (fig.1 of Lee I:any of the six “GND”, N.B., “coupled” as recited can generically refer to electrically coupled as opposed to a direct connection), wherein 1st/2nd pmos and 1st/2nd nmos are disposed between 3rd n-region and 3rd p-region (Lee II fig.3 teaches a third N+ doped region in the P-type well region 80 and coupled to the second P+ doped region 62; and a fourth active region (T7 or T8) between the second and third N+ doped regions 84/80 in the P-type well region 58 and coupled to the second P+ doped region 62, and a second low resistance path is formed from the P-type well region 58 to the power line (via 76 or any one of the Vdds through the third N+ doped region 80, the second P+ doped region 62, the first active region (T6 or T5), and the first P+ doped region 76 in sequence and a fourth N+ doped region 82 in the N-type well region 60 and coupled to the power line (any one of the Vdds; and a fourth P+ doped region 76 (shared) in the P-type well region 58 and coupled to the ground (any one of the supply lines labeled 22 in fig.1 but unlabeled in fig.3).





Allowable Subject Matter
Claims 13-20 are not considered by the prior art. 
Relevant Prior Art
Joo et al. US 2015/0262635, Forghani-zadeh et al. US 7940118, and Yang US 2016/0359407 are relevant prior art not used in the rejections. They also teach various configurations regarding how the S/D/G of respective PMOS/NMOS transistors are electrically coupled to respective first, second node (comprised of one or more of N14 and N15)s and/or power supply/ground, are well-knownin the art, e,g. c,f. Lee et al. US 2017/0111035 (esp. c.f. claim 9) or Joo et al. US 2015/0262635 (esp. c.f. paragraph 0026) or Forghani-zadeh et al. US 7940118 (esp. c.f. col.2 lines 19-38) or Yang US 2016/0359407 (esp. c.f. abstract and paragraph 0030). Therefore, the claimed configuration regarding how the S/D/G of respective PMOS/NMOS transistors are electrically coupled to respective first, second node (comprised of one or more of N14 and N15) and/or power supply/ground are taught by Lee et ah, joo et ah, Forghani-zadeh et al., or Yang et ah, as they pertain to adjusting an impedance match or modulating the coupling mechanism to boost/charge the capacitor circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-30!3. The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitpy/porlal.nsDto.gov/external/portaj. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BO FAN/
/BO FAN/            Primary Examiner, Art Unit 3646